Citation Nr: 1454365	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-02 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to accrued benefits for service connection for diabetes mellitus type 2 associated with herbicide exposure.

2.  Entitlement to accrued benefits for service connection for glioblastoma associated with herbicide exposure.

3.  Entitlement to accrued benefits for an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.  



REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1972.  He died on September [redacted], 2008.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2010 and September 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in January 2011; a statement of the case was issued in November 2011; and a substantive appeal was received in January 2012.   

The issues of entitlement to accrued benefits for service connection for glioblastoma associated with herbicide exposure, and whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether Veteran's diabetes mellitus type 2 was due to in service herbicide exposure

2.  Throughout the applicable period, the Veteran's service-connected PTSD is found to have been manifested by occupational and social impairment, with deficiencies in most areas and an inability to establish and maintain effective relationships.   


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for diabetes mellitus, type 2, due to herbicide exposure, on an accrued basis, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for entitlement to a disability evaluation of 70 percent for the Veteran's service-connected PTSD, on an accrued basis, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In an August 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the appellant with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The duties to notify and to assist have been met.  

Service Connection

Service connection will be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2014). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014 ).

Service connection may also be established on a presumptive basis for diabetes mellitus, type II, if a Veteran was exposed to an herbicide agent such as Agent Orange during service.  See 38 C.F.R. §§ 3.307, 3.309 (2013).  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.

The service records reflect, and the RO has acknowledged (in its July 2010 rating decision) that the Veteran served on active duty in Vietnam from April 7, 1971 to February 17, 1972.  Consequently, exposure to herbicides is presumed.  

The post service treatment records reflect that the Veteran was diagnosed with diabetes mellitus type 2 prior to his death.  Given that he is presumed to have been exposed to herbicides, service connection may be established on a presumptive basis for diabetes mellitus, type II.

The RO, in denying service connection for diabetes mellitus, stated that the Veteran's diabetes mellitus was steroid induced, and that this constitutes an intercurrent injury or disease sufficient to rebut the presumption.  The Board recognizes that an August 2008 Northern Maine Medical Center report reflects "steroid induced diabetes."  It states that the Veteran had been on Decadron for three to four months with an elevated glucose.  

VA outpatient treatment records reflect that in November 2007, the Veteran was diagnosed with impaired fasting plasma glucose, "possible overt diabetes mellitus, will request diabetes class, glucometer and strict home blood sugar monitoring and in the future GTT to confirm diabetes mellitus."  A Diabetes Education Referral form dated November 2007 reflects an October 18, 2007 diagnosis of early onset diabetes (VVA, Doc. 3, p. 8).  

A May 2008 Emergency Department Report reflects that the Veteran was seen for a cerebrovascular accident or intracranial bleeding.  The report reflects a past history of diet-controlled diabetes mellitus.  The ER doctor spoke with Dr. F from neurosurgery at Maine Medical Center.  The report reflects that Dr. F. would recommend Decadron.  Two days later, the Veteran was discharged and one of his discharge diagnoses was diabetes.  

In the November 2011 statement of the case, the RO stated that the Veteran's lab results did not meet the criteria to diagnose diabetes mellitus type 2 before he was prescribed the steroid Decadron due to glioblastoma.  However, in a December 2008 memorandum, the RO stated that "the Veteran had a diagnosis of diabetes mellitus prior to the cancer."  

The Board finds that at the very least, the Veteran had some early manifestations of diabetes as far back as November 2007.  Medical records also include a diagnosis of early onset diabetes in October 2007.  These findings and diagnoses occurred prior to when the Veteran sought treatment for what turned out to be cancer (glioblastoma). 

In affording the benefit of the doubt to the Veteran, the Board finds that the presumption of service connection for diabetes due to herbicide exposure has not been rebutted.  Consequently, entitlement to service connection for diabetes mellitus on an accrued basis is granted.  
   
Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  
 
The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

a noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

a 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The RO granted service connection and assigned a 30 percent rating by way of a January 2002 rating decision.  A subsequent rating action in February 2003 increased the evaluation to 50 percent, effective May 17, 2001 (the date of receipt of the service connection claim).  The RO issued a December 2004 rating decision in which it denied an increase.  The Veteran failed to file a notice of disagreement.  

Most recently, the Veteran filed the current increased rating claim in June 2008.  The RO issued VCAA notice in August 2008 and the Veteran died on September [redacted], 2008.  

Relevant medical evidence in the year leading up to the Veteran's claim and in the three months between the filing of his claim and his death is scarce.  

The Board notes that an October 2007 VA outpatient treatment report reflects that the Veteran underwent a depression screening.  When he was asked how often over the past two weeks had he been bothered by having little interest or pleasure in doing things, he stated "not at all."  When asked how often over the past two weeks he felt down, depressed, or hopeless, he responded "several days."  The examiner found that the depression screen was negative.  

Outpatient VA treatment records also reflect that the Veteran was oriented to person, place, and time and that he was not in acute distress.  He was well developed, well nourished, was appropriately dressed, and had appropriate affect.  

The Board notes that the Veteran died before he was scheduled for a VA psychiatric examination.  Under such circumstances, the Board finds it most equitable to consider that the symptoms shown at the 2004 examination were representative of the disability picture during the period in question.  Thus, the 2004 examination must be considered in more detail.

The October 2004 examination indicated that the Veteran was consistently missing some time at work (once or twice weekly) due to his mental state, and symptoms such as sleep disturbance, flashbacks and anxiety were noted.  He also had depression and loss of energy, along with concentration deficit and irritability.  His insight and judgment were adequate and a Global Assessment of Functioning (GAF) score of 50 was assigned, representing serious impairment.  Regarding interpersonal relations, the Veteran noted that his wife knew when to stay away from him.  There was a past history of assaultiveness, though no incidents recent in time to the examination.  Finally, the Veteran also had suicidal thoughts.  Overall, then, the symptoms shown in October 2004 are found to be supportive of a 70 percent evaluation for deficiencies in most areas and inability to establish and maintain effective relationships.

Again, the Board has no clear way of knowing whether the symptoms shown in October 2004 continued to be present when the Veteran filed his claim in June 2008; however, given the dearth of evidence during the claims period, it appeals equitable to assume that such symptoms were still ongoing.  

While the evidence as described above is deemed to support an accrued award of a 70 percent rating, there is no basis for assigning a 100 percent evaluation.  Indeed, at no time in the record has there been a showing of total occupational or social impairment.  

In sum, an award of a 70 percent evaluation, but no higher, for PTSD on an accrued basis is warranted.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2014), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The Veteran's symptoms were contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for diabetes mellitus, type 2, due to herbicide exposure, on an accrued basis, is granted.  

Entitlement to a 70 percent rating for service connected PTSD, on an accrued basis, is granted.  

REMAND

Glioblastoma

The RO denied the appellant's claim because the Veteran's glioblastoma was not among the disabilities entitled to presumptive service connection under 38 C.F.R. §§ 3.307, 3.309 (2014).  However, the Board notes that in addition to the presumptive criteria, the appellant may establish service connection based on exposure to herbicide with proof of actual direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Consequently, the Board finds that a VA opinion is warranted to determine if the Veteran's glioblastoma began during or was related to service.

 Cause of death

The appellant's claim of service connection for the cause of the Veteran's death was denied in January 2009.  The appellant failed to file a timely notice of disagreement and the decision became final.  Upon attempting to reopen her claim, the RO sent the appellant VCAA letters in June 2010, July 2010, and March 2012.  

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  

In this case, the RO failed to consider the bases for the denial in the prior decision.  Moreover, it did not inform the appellant of the bases for the prior denial.  The Board finds that the claim must be remanded for compliance with Kent.  




Accordingly, the case is REMANDED for the following action:

1.  The RO should also advise the appellant of what evidence would substantiate her request to reopen her claim for service connection for the cause of the Veteran's death.  Apart from other notice requirements applicable under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) the RO should comply with the Court's guidance in Kent and advise the appellant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish her entitlement to the underlying claim for service connection.  

2.  The RO should obtain a VA opinion for the purpose of determining the nature and etiology of the Veteran's glioblastoma.  The claims file must be made available to the medical examiner for review.  Following a review of the relevant evidence, to include the claims file, service treatment records, and post-service treatment records, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's glioblastoma began during or is causally related to service, to include whether the disability was due to presumed exposure to herbicides (including Agent Orange).  

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the appellant and her representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


